FILED
                                                 United States Court of Appeals
                                                         Tenth Circuit

                                                     September 13, 2010
                 UNITED STATES COURT OF APPEALS
                                              Elisabeth A. Shumaker
                                                         Clerk of Court
                              TENTH CIRCUIT



JOHN MOORE,

           Plaintiff - Appellant,              No. 10-1204
     v.                                        (D. Colorado)
STATE OF COLORADO,                     (D.C. No. 1:10-CV-00426-ZLW)
DEPARTMENT OF HUMAN
SERVICES; RUTH
TRUMPFHELLER,

          Defendants - Appellees.
____________________

JOHN MOORE,

           Plaintiff - Appellant,

    v.                                         No. 10-1213

DR. SAM JAHANI; DR. STEVE                      (D. Colorado)
PADUA; DELTA COUNTY
HOSPITAL; INSURANCE                    (D.C. No. 1:10-CV-00425-ZLW)
COMPANYS [sic] FOR THE
DEFENDANTS,

          Defendants - Appellees.
___________________

JOHN MOORE,

           Plaintiff - Appellant,

    v.                                         No. 10-1222

DELTA COUNTY HOSPITAL;                         (D. Colorado)
STEVE PADUA; DR. SAM JAHANI;
TOM MINGEN, Hospital                   (D.C. No. 1:10-CV-01018-ZLW)
 Administrator; COPIC INSURANCE
 COMPANY; THE BOARD OF
 DIRECTORS; BILL HELLMAN;
 JOHN MUSSER; JOHN
 BREITNAUER; THEIMA STARNER;
 DORY FUNK,

            Defendants - Appellees.




                           ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.


      We consolidate these three appeals filed by John Moore.

      In 10-1204 and 10-1213, Mr. Moore appeals dismissals without prejudice

by the district court. In both cases the court held that his complaint failed to

satisfy the requirements of Fed. R. Civ. P. 8. Those holdings were clearly

correct. Even liberally construing Mr. Moore’s pro se complaints, it is impossible

to determine the basis of the federal court’s jurisdiction or the basis of a colorable



      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.


                                         -2-
cause of action. We therefore AFFIRM the judgments below and the denials of

Mr. Moore’s postjudgment motions.

      In 10-1222, Mr. Moore filed a similarly defective complaint. But before

the complaint could be dismissed for failure to comply with Rule 8, Mr. Moore

wrote a letter to the magistrate judge stating in its entirety: “I what [sic] this case

to be dismiss # case 10CV01018 [the district-court case number].” R. at 9. The

district court properly construed the letter as a motion to dismiss and granted

dismissal without prejudice. On appeal Mr. Moore states his two issues as “I

what a hearing” and “it is not right.” Aplt. Br. at 3. We AFFIRM the judgment

below.

      We DENY Mr. Moore’s motions to proceed in forma pauperis.

                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




                                           -3-